DETAILED ACTION
Claims 1-22 were filed with the application on 10/01/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  In line 15, “the bonnet” should be replaced with “a bonnet” to correct an antecedent basis issue.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-22 are allowed (except for the claim objection set forth above).
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious: “a pressure balancer housing configured for rotation with the sequential flow diverter handle, … a flow diverter module separate from, and configured for rotation with, the pressure balancer housing, wherein the concentric temperature control handle and the sequential flow diverter control handle are independently rotatable about the common rotation 15axis, and wherein rotation of the sequential flow diverter control handle causes rotation of the concentric temperature control handle” (claim 1);
“a pressure balancer valve housing configured to rotate with the 10rotatable valve of the flow diverter module, a rotatable temperature control valve rotatable about a common rotation axis, and a sleeve located around the rotatable temperature control valve and configured to rotate with the pressure balancer valve housing about the common 15rotation axis, wherein the temperature control valve and the rotatable diverter module are independently rotatable about the common rotation axis with respect to the valve body” (claim 11);
“fixed valve carried in the cup and including a fixed hot water valve inlet and a fixed cold water valve inlet in a radially inner region of the fixed valve, and a first fixed shower valve outlet, a second fixed shower valve outlet, and a fixed tub valve outlet in a radially outer region of the fixed valve, 15… wherein the shower and tub valve outlets are in a radially outer region of the rotatable valve, a rotatable compression plate carried in the cup on an axial side of the rotatable valve opposite that of the fixed valve, rotationally fixed to the rotatable valve, and including compression plate hot and cold inlet conduits, a 30compression plate shower outlet, and a compression plate tub outlet, 28MASCO CanadaPATENT a compression plate seal carried between the rotatable valve and the rotatable compression plate and including a radially outer boundary, a radially inner boundary, a hot water inlet boundary, a cold water inlet boundary, a shower valve outlet boundary, and a tub outlet boundary, and 5a cap including a base wall having an aperture through which the hot and cold inlet conduits extend and a skirt extending away from the base wall and coupled to the sidewall of the cup to trap the plates of the flow diverter module with respect to the cup” (claim 16);
“a sleeve including a sleeve base wall, a sleeve skirt extending away from the base wall and being rotationally fixed to the pressure balancer valve housing, and a sleeve stem extending away from the sleeve base wall and including a valve stem aperture therethrough, 15… a rotatable temperature control valve between the pressure balancer valve housing and the sleeve … and a valve stem extending through the valve stem aperture of the sleeve, 20… and a mixed water outlet path in communication with the mixing chamber, and extending between the rotatable temperature control valve and the sleeve and between the sleeve and the pressure balancer valve housing” (claim 17); or 
“a sleeve including a sleeve base wall, a sleeve skirt extending away from the base wall and being rotationally fixed to the pressure balancer 10valve housing … a flow diverter module separate from, and configured for fluid communication and rotation with, the pressure balancer and temperature controller module, and including a fixed valve including hot and cold fixed valve inlets, and first, 20second, and third fixed valve outlets, and a rotatable valve on an axial side of the fixed valve proximate the pressure balancer and temperature controller module, and including hot and cold rotatable valve inlets, and first, second, and third rotatable valve outlets in selective communication with the first, second, and third fixed valve outlets of the 25fixed valve” (claim 18) in combination with the other limitations set forth in the independent claims.
The closest prior art of record are U.S. Pat. No. 10935996 (“Ottelli”) and U.S. Pat. Pub. No. 20140261813 (“Brouwer”).  Ottelli and Brouwer both disclose diverter cartridges with temperature and pressure control.  
Ottelli, for example, fails to teach or suggest that “wherein the concentric temperature control handle and the sequential flow diverter control handle are independently rotatable about the common rotation 15axis, and wherein rotation of the sequential flow diverter control handle causes rotation of the concentric temperature control handle” (claim 1).  There is no teaching or suggestion to change Ottelli to have the rotation of the diverter control handle to cause rotation of the temperature control handle.  Such a modification would not have been obvious without changing the principle of operation of Ottelli.  Ottelli also fails to teach or suggest the sleeve as claimed, with respect to claim 11; or other features recited above with respect to claims 16-18.  It would not have been obvious to modify Ottelli to arrive at the recited claim language without improper hindsight and/or improperly changing the principle of operation of Ottelli.
Brouwer, for example, fails to teach or suggest that “wherein the concentric temperature control handle and the sequential flow diverter control handle are independently rotatable about the common rotation 15axis, and wherein rotation of the sequential flow diverter control handle causes rotation of the concentric temperature control handle” (claim 1).  There is no teaching or suggestion to change Brouwer to have the rotation of the diverter control handle to cause rotation of the temperature control handle.  Such a modification would not have been obvious without changing the principle of operation of Brouwer.  Brouwer also fails to teach or suggest the sleeve as claimed, with respect to claim 11; or other features recited above with respect to claims 16-18.  It would not have been obvious to modify Brouwer to arrive at the recited claim language without improper hindsight and/or improperly changing the principle of operation of Brouwer.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
This application is in condition for allowance except for the following formal matters: Claim objection of claim 17 as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753